CRAWLEY, Judge,
dissenting.
I must respectfully dissent. In my opinion, because issues of property division and alimony are so interrelated that this court must consider the entire judgment together when reviewing the alimony issue, see Albertson v. Albertson, 678 So.2d 118, 120 (Ala.Civ.App.1995), I do not believe that the trial court should be limited on remand to making only a periodic-alimony award. Instead, I believe we should reverse the entire judgment as it relates to the property-division and alimony issues and allow the trial court several options as it attempts to fashion a more equitable judgment.